Citation Nr: 1109790	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for intractable plantar keratosis of the right foot.

2.  Entitlement to a compensable disability rating for intractable plantar keratosis of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, and from August 1986 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued compensable disability ratings for service-connected intractable plantar keratosis of each foot.  In October 2009, the Board remanded these claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

For claims for an increased disability rating, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's earning capacity.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In this case, no notice has been provided regarding the Veteran's claims for increased rating.  On remand, such notice should be provided.  

In evaluating the Veteran's request for increased disability ratings, the Board considers the medical evidence of record.

Records show an assessment of tarsal tunnel syndrome in June 2006, complaints of plantar neuropathy in June 2008, and X-ray evidence of early osteoarthritic changes in the first metatarsophalangeal joint of each foot in November 2009.

The report of a November 2009 VA examination revealed intractable plantar keratosis on the lateral aspect of both the hallux and ball of each foot, but otherwise negative findings.  It is unclear to the Board whether the medical evidence of tarsal tunnel syndrome, plantar neuropathy, and/or osteoarthritic changes of each foot are "part and parcel" of the service-connected intractable plantar keratosis of each foot, or attributable to the Veteran's service-connected bilateral plantar fasciitis.  

Under these circumstances, VA cannot rate the service-connected intractable plantar keratosis of each foot without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with VCAA notice, in compliance with the requirements set forth in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Specifically, the notice should advise the Veteran that: 1) to substantiate his increased rating claims for service-connected intractable plantar keratosis of each foot, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities; 2) disability ratings will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and 3) provide examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation for service-connected intractable plantar keratosis of each foot.   

2.  Afford the Veteran a VA examination for evaluation of the service-connected intractable plantar keratosis of each foot.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should identify all current symptoms associated with the Veteran's intractable plantar keratosis of each foot.  The examiner should specify whether there is associated atrophy or weakness and express an opinion as to the severity of the disability.  Specifically, the examiner should determine whether tarsal tunnel syndrome, plantar neuropathy, or osteoarthritic changes of the first metatarsophalangeal joint of each foot is part and parcel of, or otherwise is related to, the service-connected intractable plantar keratosis of each foot. 

The examiner should express an opinion as to whether intractable plantar keratosis of each foot significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.
 
In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected intractable plantar keratosis of each foot from those associated with other foot disability, including service-connected bilateral plantar fasciitis.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


